Citation Nr: 1756844	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD) and, if so, whether service connection, to include as secondary to PTSD due to MST and/or major depressive disorder, is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hyperthyroidism and, if so, whether service connection, to include as secondary to PTSD due to MST and/or major depressive disorder, is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for muscle spasm of the right shoulder and, if so, whether service connection for a right shoulder disorder, to include as secondary to PTSD due to MST and/or major depressive disorder, is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from February 1983 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Board notes that, following the issuance of the July 2014 statement of the case, additional evidence, to include VA treatment records and examination reports, was associated with the record.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  However, no prejudice results to the Veteran in the Board considering such evidence herein as the Board reopens all of her previously denied claims and awards service connection for PTSD due to MST herein.  Furthermore, as the remaining reopened claims are remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of such claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and  38 U.S.C. § 7107(a)(2) (2012).

The reopened claims of entitlement to service connection for GERD, hyperthyroidism, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final December 2005 rating decision, the AOJ denied service connection for muscle spasm of the right shoulder.

2.  In a final May 2010 decision, the Board denied service connection for a psychiatric disorder, to include PTSD due to MST, GERD, and hyperthyroidism.

3.  Evidence added to the record since the final December 2005 and May 2010 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for muscle spasm of the right shoulder, and a psychiatric disorder, to include PTSD due to MST, GERD, and hyperthyroidism, respectively. 

4.  Resolving all doubt in favor of the Veteran, her currently diagnosed PTSD is related to MST during service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for muscle spasm of the right shoulder is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005) [(2017)].

2.  The May 2010 Board decision that denied service connection for a psychiatric disorder, to include PTSD due to MST, GERD, and hyperthyroidism is final.  38 U.S.C. § 7104(b) (West 2002) [(2012)]; 38 C.F.R. § 20.1100 (2009) [(2017)].

3.  New and material evidence has been received to reopen a claim for service connection for muscle spasm of the right shoulder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include PTSD due to MST.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been received to reopen a claim for service connection for GERD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).).  

6.  New and material evidence has been received to reopen a claim for service connection for hyperthyroidism.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for service connection for PTSD due to MST have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a psychiatric disorder, to include PTSD, GERD, hyperthyroidism, and muscle spasm of the right shoulder, and grant service connection for PTSD due to MST is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claims for service connection for GERD, hyperthyroidism, and a right shoulder disorder is deferred pending additional development consistent with the VCAA.




Application to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2017).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision and the decision becomes final if any appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202 and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appeal, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.  

Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100.

Generally, a claim, which has been denied in an unappealed Board decision or an unappealed AOJ decision, may not thereafter be reopened and allowed.  38 U.S.C. § 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist in providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed her original claims for service connection for PTSD, GERD, hyperthyroidism, and right shoulder muscle spasm in February 2005, which was subsequently denied in a December 2005 rating decision.  Thereafter, she perfected an appeal as to the first three issues.

In a May 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD due to MST, GERD, and hyperthyroidism.  The Board also remanded the claim of entitlement to service connection for muscle spasm of the right shoulder for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, a statement of the case was issued in December 2010; however, the Veteran did not submit a timely substantive appeal.

Therefore, as the Veteran did not perfect her appeal with regard to the December 2005 rating decision that denied service connection for muscle spasm of the right shoulder, and no new and material evidence was received within the appeal period stemming from such decision, such decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005) [(2017)].  Furthermore, as the Veteran did not appeal the May 2010 Board decision to the Court, or request reconsideration of such decision, it is final. 38 U.S.C. § 7104(b) (West 2002) [(2012)]; 38 C.F.R. § 20.1100 (2009) [(2017)].  In reaching such determinations, the Board notes that the Veteran's service dental records and copies of her service personnel records were received in May 2017; however, such records are duplicative of those previously considered and/or are irrelevant to the issues on appeal and, as such, 38 C.F.R. § 3.156(c) is inapplicable to the instant claims.

At the time of both decisions, the AOJ and the Board considered the Veteran's service treatment and personnel records, post-service VA and private treatment records, and September 2005 VA examinations.  With regard to the Veteran's claim for service connection for muscle spasm of the right shoulder, the AOJ determined that, while the Veteran's service treatment records reflected treatment for such condition, no permanent residual or chronic disability subject to service connection was demonstrated by the evidence of record.  Pertinent to the Veteran's claim for service connection for a psychiatric disorder, to include PTSD due to MST, the Board found that there was insufficient evidence to reflect that she was sexually assaulted during service so as to result in a diagnosis of PTSD, and her other diagnosed psychiatric disorder of major depressive disorder was not shown to be related to her military service, to include her in-service mental health complaints.  Similarly, the Board determined that the Veteran's GERD and hyperthyroidism were not shown to be related to her military service.

Evidence received since the December 2005 rating decision and May 2010 Board decision consists of additional VA treatment records, a September 2012 statement from the Veteran's VA treating psychologist, two buddy statements dated in October 2013, a March 2017 appellate brief containing references to online medical articles, and a June 2017 VA mental disorders examination.

Pertinent to the Veteran's application to reopen her previously denied claim for service connection for a psychiatric disorder, to include PTSD due to MST, the newly received evidence includes a September 2012 statement from the Veteran's VA treating psychologist.  In such statement, he reported that she was diagnosed with PTSD due to MST and prior sexual abuse in January 2004.  In this regard, he reported her ongoing psychiatric symptoms and their resulting impact on the Veteran's life.  He also indicated that her psychiatric diagnoses included PTSD due to MST and depression. 

Also received are October 2013 statements from the Veteran's former boyfriend and ex-husband.  In this regard, her former boyfriend reported that, during their time together, the Veteran was suspicious and withdrawn.  He indicated that, when he would attempt sex at times, she would fight him off.  In this regard, she informed him that she had been raped previously and experienced flashbacks of the assault.  In a separate October 2013 statement, the Veteran's ex-husband reported that she had informed him that she had been sexually assaulted and, as a result of such event, her work shift had changed as she did not want to be around people who had heard about the assault.  The Veteran's ex-husband further indicated that he witnessed an increase in her symptoms each year around the anniversary of the assault.

Furthermore, in a June 2017 VA mental disorders examination, a VA examiner appears to have accepted the Veteran's report of an in-service rape and found that, while she had experienced emotional, physical, and sexual abuse prior to service, it was at least as likely as not that her military service experiences aggravated any extant mental health difficulties.  As such, he found that her diagnosed major depressive disorder was related to her military service.  Consequently, service connection for such disorder was awarded in a July 2017 rating decision.

As noted previously, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD due to MST, was denied in the May 2010 decision as the Board found that there was insufficient evidence to reflect that she was sexually assaulted during service so as to result in a diagnosis of PTSD, and her other diagnosed psychiatric disorder of major depressive disorder was not shown to be related to her military service, to include her in-service mental health complaints.  The newly received evidence includes statements from the Veteran's former boyfriend and ex-husband that tend to corroborate her report of MST.  Furthermore, it appears that her treating psychologist and June 2017 VA examiner accepted that an in-service sexual assault had occurred.  Moreover, while the newly received evidence reflects that the Veteran's major depressive disorder is related to her military service, such disorder has already been service-connected.  Consequently, the Board need not address such matter further herein.

Therefore, the Board finds that the evidence added to the record since the final May 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a psychiatric disorder, to include PTSD due to MST.

With regard to the Veteran's remaining applications to reopen her previously denied claims of muscle spasm of the right shoulder, GERD, and hyperthyroidism, the Veteran's representative submitted relevant medical articles and literature, which suggest that the Veteran's psychiatric disorder may have caused or aggravated her physical conditions.  In this regard, the Veteran is currently service-connected for major depressive disorder and, by virtue of this decision, PTSD due to MST.  As the newly received evidence includes a new theory of entitlement that has triggered the need for a new VA examination, the Board finds the evidence added to the record since the final December 2005 and May 2010 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for muscle spasm of the right shoulder, GERD, and hyperthyroidism, respectively.

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for muscle spasm of the right shoulder, a psychiatric disorder, to include PTSD due to MST, GERD, and hyperthyroidism are reopened. 
  
Service Connection for a Psychiatric Disorder, to include PTSD due to MST

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD due to MST.  While the record reflects that she has also been diagnosed with major depressive disorder, such disability has already been service-connected.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f). 

Where VA determines that a veteran did not engage in combat, the veteran's lay testimony, by itself, will not be sufficient to establish the alleged stressor.  Instead, the record must contain service records or other independent credible evidence to corroborate the veteran's testimony as to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the veteran's lay testimony concerning the noncombat stressors. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Where the veteran did not engage in combat with the enemy, the Court has held that credible supporting evidence means that the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in-service stressor consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996). 

The Board is cognizant that medical opinions in cases of personal assault for PTSD are exceptions to the general rule discussed in Moreau, supra, that an opinion by a medical professional based on a post-service examination cannot be used to establish the occurrence of a stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual, M21-1, III.iv.4.H.4.f.

Personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Patton, supra.  If a PTSD claim is based on personal assault in service, evidence from sources other than the veteran's records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the first element of service connection, a current diagnosis, the Veteran's VA treatment records confirm a diagnoses of PTSD and major depressive disorder.  As major depressive disorder is already service-connected, the remaining inquiry is whether the Veteran has a diagnosis of PTSD based on a verified in-service stressor.  

In this regard, the Veteran reported that she was date raped in 1984; however, she indicated that she did not tell anyone or report the alleged sexual assault at the time.  However, her service treatment records show that in May 1984 she received a diagnosis of situational reaction and hyperventilation syndrome relating to her complaints of getting upset with her supervisor and hyperventilating; in December 1987 she was diagnosed with stress and anxiety relating to her friend's suicide attempt, her grandfather's recent death, and having 2 infant children; and in June 1989 she was diagnosed with adjustment disorder and difficulty dealing with stress, difficulties with her job, and marital problems.  While such mental health treatment was noted to be in relation to very specific situations, the fact nonetheless remains that the Veteran was experiencing psychiatric difficulty during service.  Additionally, as discussed in detail above, her former boyfriend and ex-husband submitted statements in October 2013 detailing the Veteran's reports of an in-service sexual assault.  

Furthermore, opinions rendered by a September 2005 VA examiner, the Veteran's treating psychologist, and a June 2017 VA examiner suggest that they believe the Veteran's report of an in-service sexual assault, and the former two professionals related the diagnosis of PTSD to MST.

Specifically, in September 2005, a VA contract examiner diagnosed PTSD due to the Veteran's in-service rape.  In reaching such conclusion, he found the Veteran to be a reliable historian.  Furthermore, as noted above, in September 2012, the Veteran's VA treating psychologist noted that she was being treated for PTSD due to MST and a June 2017 VA examiner appears to have accepted the Veteran's report of an in-service rape and found that, while she had experienced emotional, physical, and sexual abuse prior to service, it was at least as likely as not that her military service experiences aggravated any extant mental health difficulties.  See Menegassi, supra; Patton, supra.

The Board is mindful that, in June 2009, a VA examiner found that a review of the service treatment records did not support the Veteran's report of an in-service sexual trauma.  However, at such time, the examiner did not have the benefit of the October 2013 statements from the Veteran's former boyfriend and ex-husband.

Furthermore, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed PTSD is related to MST during service.  Therefore, the Board resolves all doubt in her favor and finds that service connection for PTSD due to MST is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD due to MST, is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for hyperthyroidism is reopened.

New and material evidence having been received, the claim of entitlement to service connection for muscle spasm of the right shoulder is reopened.

Service connection for PTSD due to MST is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims of entitlement to service connection for GERD, hyperthyroidism, and a right shoulder disorder so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In a March 2017 appellate brief, the Veteran's representative raised the contention that the Veteran's GERD, hyperthyroidism, and right shoulder disorder may be caused or aggravated by her now service-connected psychiatric disorder, to include major depressive disorder and PTSD due to MST, and supplied links to literature supporting such contentions.   

Therefore, the Board finds that a remand is necessary in order to provide the Veteran with VCAA notice as to the information and evidence necessary to substantiate her secondary service connection claims, and to obtain VA opinions addressing the potential relationship between her claimed disorders and her service-connected major depressive disorder and PTSD due to MST.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate her claims of entitlement to service connection for GERD, hyperthyroidism, and a right shoulder disorder as secondary to her service-connected major depressive disorder and PTSD due to MST.

2.  Forward the record to an appropriate VA examiner so as to obtain an obtain addressing the potential relationship between the Veteran's GERD, hyperthyroidism, and a right shoulder disorder and her service-connected major depressive disorder and PTSD due to MST.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to specifically include the medical literature cited by the Veteran's representative in his March 2017 appellate brief, the examiner should address the following inquiries:

(A)  From a review of the record, please indicate whether the Veteran has current diagnoses referable to GERD, hyperthyroidism, and/or her right shoulder.

(B)  Is it at least as likely as not (i.e., a50 percent or greater probability) that any currently diagnosed GERD, hyperthyroidism, and/or right shoulder disorder is caused OR aggravated by the Veteran's major depressive disorder and/or PTSD due to MST?  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The rationale for any opinion offered should be provided.
 
3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


